                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

GLENNIE DEE DAVIS, #120206,                   )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )       CASE NO. 2:19-CV-674-ALB
                                              )
OFFICER MURRAY,                               )
                                              )
          Defendant.                          )

                                         ORDER

        On September 17, 2019, the Magistrate Judge entered a Recommendation (Doc.

6) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. The motion for leave to proceed in forma pauperis filed by Glennie Dee Davis

(Doc. 2) is DENIED.

       3. This case is DISMISSED without prejudice for Davis’ failure to pay the full

filing fee upon the initiation of this case as required by 28 U.S.C. § 1915(g).

       A separate Final Judgment will be entered.

       DONE and ORDERED this 21st day of October 2019.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
